Title: To Alexander Hamilton from Robert Purviance, 20 November 1792
From: Purviance, Robert
To: Hamilton, Alexander


Baltimore, November 20, 1792. “One hundred and forty six Quarter Casks wine were imported.… After they were landed, it was discovered that nine of the Casks had sustained damage during the voyage by leakage.… The importer claims a deduction of duties in consequence of the leakage, but as all the ullage casks together are worth as much or more than first cost the collecter doubts the propriety [of] making him any allowance, and as this case will often occur he wishes to be instructed by you.”
